Exhibit NORTHCORE TECHNOLOGIES INC. FORM 51-102F3 MATERIAL CHANGE REPORT Item 1.Name and Address of Company Northcore Technologies Inc. (the “Corporation”), Valhalla Executive Centre, 302 The East Mall, Suite 300, Toronto, Ontario M9B 6C7. Item 2.Dates of Material Change December 12, 2008 Item 3.News Release A press release disclosing the nature and substance of the material change and attached hereto as Appendix 1 was released by the Corporation through the facilities of Canada News Wire on Dec 15, 2008 and was filed on SEDAR. Item 4.Summary of Material Changes The Corporation announced on December 12, 2008 that it had closed a private placement securing gross proceeds of $600,000 through the issuance of convertible debentures. Item 5.Full Description of Material Change The Corporation issued an aggregate of $600,000 Series (N) 10% secured subordinate convertible debentures (the “Debentures”) on December 12, 2008 (the “Closing Date”) with a maturity date of December 12, 2011 (the “Maturity Date”). The funds will be used to sustain Northcore’s operations and for general working capital purposes. Under the terms of the private placement, investors will be able to convert the debentures at any time during the three-year term into units priced at $0.10. Each unit consists of one common share and one common share purchase warrant.Each warrant may be exercised into a common share at the exercise price of $0.15 any time prior to the three years from the Closing Date. The Debentures will bear simple interest at an annual rate of 10% of the principal amount of the Debentures outstanding from time to time, payable in either cash or Common Shares of the Company at the option of the holder on the earlier of (i) the conversion of the Debenture or (ii) at the end of each quarter (following the Closing Date) up to and including the quarter ending on the Maturity Date. In lieu of cash payments from interest owing in respect of the period commencing on the Closing Date and ending on any of the above mentioned dates, Northcore will issue Common Shares calculated on the basis of A÷B, where: A the amount of accrued interest payable, in dollars; and B the greater of: i) $0.10; and ii) the volume weighted average trading price of the Common Shares over the 20 day trading period ending at the close of business on the day prior to the date on which the interest payment is due. Northcore’s board of directors unanimously passed a resolution approving the terms.Northcore has also received conditional approval from the TSX for the private placement. As a result of the Series N private placement, the Corporation will issue up to 13,800,000 common shares, including: i) 6,000,000 common shares issuable upon conversion of the debentures; and ii) 6,000,000 common shares issuable upon the exercise of the Warrants and 1,800,000 common shares in payment of interest, if opted by the holders. Dundee Securities Corporation received a brokerage commission of four percent on a portion of the private placement. Item 6.Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7.Omitted Information No information has been omitted on the basis that it is confidential information. Item 8.Executive Officer For further information, please contact: Duncan Copeland Chief
